DETAILED ACTION
This communication is a Non-Final Rejection Office Action in response to the 11/07/18 filling of Application 16/183,288.  Claims 1-20 are now presented.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101

Claim 20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims are directed to a computer readable medium. The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 US.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 USC. § 101 by adding the limitation "non-transitory" to the claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1--20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Payette US 20150089026 A1 in view of Dotan-Cohen US 20190373101 A1. 

As per Claim 1 Payette teaches a  method for integrating speculative decision-making functionality into a computing analytics framework, comprising: 
receiving, from a computing device, a speculative decision-making request from a software application, wherein the speculative decision-making request includes a consumer identifier;  (Payette para. 53 teaches such methods and systems for applying a plurality of media-centric policies to media sessions can be implemented via a policy engine such as a stand-alone multimedia policy decision point (PDP), that is, a location where multimedia policy decisions are made, or in an integrated multimedia PDP and policy enforcement point (PEP), such as a media session control system referenced herein. In operation, quality level may change and be updated frequently (e.g. every second, every time a new data session begins or ends, etc.), given that the policy expressions may consists of several complex logical conditions, and given that the policy repository may contain a large number of policies, it would be inefficient to re-evaluate all policies after every change in the network environment.  Para. 28 teaches subscriber attributes may include subscriber identifier, data plan or quota (in units of time, tonnage, etc.), subscriber tier, usage patterns, etc.  Para 253 teaches In an embodiment, the media centric policy language is a rule-based language that operates based on a plurality of attribute types, wherein each attribute type has a corresponding plurality of attribute values. As previously discussed, the plurality of attribute types can include a session attribute and the corresponding plurality of attribute values can include: a media session duration, a media session quality of experience, a media session time of day, a media session day of week, and/or a media session container format. The plurality of attribute types can include a video attribute and the corresponding plurality of attribute values include: a video codec identifier, a video resolution, a video bit rate, and/or a video operating point. The plurality of attribute types can include an audio attribute and the corresponding plurality of attribute values can include: an audio codec identifier, a number of audio channels, an audio bit rate, and/or an audio sampling rate. The plurality of attribute types can include a subscriber attribute and the corresponding plurality of attribute values can include: a subscriber identifier, a data plan and/or a subscriber tier. The plurality of attribute types can include a device attribute and the corresponding plurality of attribute values can include: a display size, a display resolution, a device identifier, an operating system identifier, a browser identifier, and/or a media player identifier. The plurality of attribute types can include a network attribute and the corresponding plurality of attribute values can include: a network status, a location identifier, and/or an access type identifier. The plurality of attribute types can include an application attribute and the corresponding plurality of attribute values can include: a site identifier, a service identifier, a content data network identifier, an edge server identifier, an origin server identifier, and/or a streaming protocol identifier.)
generating, in response to the decision-making request, a plurality of actions associated with a plurality of sets of events expected to be detected in consumer interaction with the software application; (para. 245 teaches step 802 includes receiving network data and identifying media session data corresponding to one of the plurality of media sessions within the network data. Step 804 includes determining a plurality of media-specific and non-media-specific attributes, based on the media session data. Step 806 includes evaluating a plurality of media-centric policies to determine a proper subset of the plurality of media-centric policies that apply to the one of the plurality of media sessions. Step 808 includes receiving further network data. Step 810 includes enforcing the proper subset of the plurality of media-centric policies to control the one of the plurality of media sessions, based on the network data. Para. 200 teaches he M-PDP 550 may utilize may utilize non-media-specific attributes such as subscriber attributes 552. In some cases, subscriber information 552 may be based on subscriber database data obtained from external sources. A subscriber database data may include quotas and policies specific to the user and/or a subscription tier. The subscriber database may be accessed via protocols such as Diameter, Lightweight Directory Access Protocol (LDAP), web services or other proprietary protocols. Subscriber database data may be enhanced with subscriber information 552 available to the media policy decision and control point 525, such as a usage pattern associated with the subscriber, types of multimedia contents requested by the subscriber in the past, etc.)
transmitting, to the computing device, content requested by a consumer interacting with the software application, the plurality of sets of events and actions associated with each of the plurality of sets of events; (Para. 50 teaches Generally, a media server 195 is operable to commence a media streaming session in response to a request for multimedia content from a client device 190, as described further herein. The request may traverse mobile data network 160 and be relayed to media service gateway 135. Media service gateway 135 may deny the request, modify it, or transmit it further to the respective media server 195 via a router 125, which connects to a suitable network for delivering the request. In some embodiments, router 125 may be incorporated into media service gateway 135, or into one or more of networks 105, 110, 115 or 120.)
detecting one of the plurality of sets of events based on input received at the computing device from a consumer interacting with the software application; 
performing the action associated with the detected one of the plurality of sets of events at the computing device;  
receiving, from the computing device, information identifying the detected one of the plurality of sets of events; and  (para. 127 teach slow-path module 3305 may implement request-response modification, as governed by policy. Request-response modification may involve modifying either the client request or the response. For example, request-response modification may replace requests for high definition content with similar requests for standard definition content.
saving, to a session container associated with the consumer, time-series data associated with the detected one of the plurality of sets of events, the time-series data comprising the decision-point event and a timestamp associated with the detected decision-point event.  (para. 26 teaches Session attributes may include media duration such as network time (streaming time) or application time (clip, streamed, watched duration, etc.). Session attributes may include one or more quality metrics such as a quality of experience (e.g. QoE metric), bit rate, resolution, etc. Session attributes may include a start and end time, time of day, day of week, etc. Session attributes may also include impairments such as startup delay, stalling (location, duration, frequency, etc.), etc.)
Payette does not teach the events are mutually exclusive  However, Dotan-Cohen para.78 teaches each of the paths represent a different branch, that is, a different schedule or path a user might take in a particular time frame (e.g., a day). In embodiments, the paths are mutually exclusive. As such, at any one time, a user can only take or be on one path. In addition to presenting various events, such as event 302, 304, 306, 308, 310, 312, 314, 316, 318, and 320, the probability dependency graph 300 also provides the probability of the user proceeding with each event. For example, as shown at item 302, there is a ninety-one percent chance (0.91 probability) the user will be at home and leave home for the office at approximately time 06:00 (or 6:00 am), and at item 318 there is a nine percent chance (0.09 probability) the user will remain at home until near time 08:00 (approximately 8:00 am), and then go to a new location (item 320).   This known technique is applicable to the system of Payette as they are both directed to using past user behavior to predict future behavior.  One of ordinary skill in the art at before the effective filing date of the Applicant’s invention would have recognized that applying the known technique of Doten-Cohen would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Doten-Cohen to the teachings of Payette would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the mutually exclusive data sets in an analysis into similar systems.  Further, incorporating the teachings of Doten-Cohen to the system taught by Payette would result in an improved system that provides for more accurate analysis and prediction.

As per Claim 2 Payette teaches the method of claim 1, wherein saving time-series data associated with the detected one of the plurality of sets of events comprises saving, to the session container, the detected one of the plurality of events with a timestamp representing a time prior to a time at which the information identifying the detected one of the plurality of sets of events was received.  (para. 26 teaches Session attributes may include media duration such as network time (streaming time) or application time (clip, streamed, watched duration, etc.). Session attributes may include one or more quality metrics such as a quality of experience (e.g. QoE metric), bit rate, resolution, etc. Session attributes may include a start and end time, time of day, day of week, etc. Session attributes may also include impairments such as startup delay, stalling (location, duration, frequency, etc.), etc.  Para. 200 teaches The M-PDP 550 may utilize may utilize non-media-specific attributes such as subscriber attributes 552. In some cases, subscriber information 552 may be based on subscriber database data obtained from external sources. A subscriber database data may include quotas and policies specific to the user and/or a subscription tier. The subscriber database may be accessed via protocols such as Diameter, Lightweight Directory Access Protocol (LDAP), web services or other proprietary protocols. Subscriber database data may be enhanced with subscriber information 552 available to the media policy decision and control point 525, such as a usage pattern associated with the subscriber, types of multimedia contents requested by the subscriber in the past, etc.)
Payette does not teach the events are mutually exclusive  However, Dotan-Cohen para.78 teaches each of the paths represent a different branch, that is, a different schedule or path a user might take in a particular time frame (e.g., a day). In embodiments, the paths are mutually exclusive. As such, at any one time, a user can only take or be on one path. In addition to presenting various events, such as event 302, 304, 306, 308, 310, 312, 314, 316, 318, and 320, the probability dependency graph 300 also provides the probability of the user proceeding with each event. For example, as shown at item 302, there is a ninety-one percent chance (0.91 probability) the user will be at home and leave home for the office at approximately time 06:00 (or 6:00 am), and at item 318 there is a nine percent chance (0.09 probability) the user will remain at home until near time 08:00 (approximately 8:00 am), and then go to a new location (item 320).   This known technique is applicable to the system of Payette as they are both directed to using past user behavior to predict future behavior.  One of ordinary skill in the art at before the effective filing date of the Applicant’s invention would have recognized that applying the known technique of Doten-Cohen would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Doten-Cohen to the teachings of Payette would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the mutually exclusive data sets in an analysis into similar systems.  Further, incorporating the teachings of Doten-Cohen to the system taught by Payette would result in an improved system that provides for more accurate analysis and prediction.

As per Claim 3 Payette teaches the method of claim 2, wherein saving time-series data associated with the detected one of the plurality of events further comprises saving timestamp information about the action associated with the detected one of the plurality of events to the session container associated with the consumer.  (para. 26 teaches Session attributes may include media duration such as network time (streaming time) or application time (clip, streamed, watched duration, etc.). Session attributes may include one or more quality metrics such as a quality of experience (e.g. QoE metric), bit rate, resolution, etc. Session attributes may include a start and end time, time of day, day of week, etc. Session attributes may also include impairments such as startup delay, stalling (location, duration, frequency, etc.), etc.  
Payette does not teach the events are mutually exclusive  However, Dotan-Cohen para.78 teaches each of the paths represent a different branch, that is, a different schedule or path a user might take in a particular time frame (e.g., a day). In embodiments, the paths are mutually exclusive. As such, at any one time, a user can only take or be on one path. In addition to presenting various events, such as event 302, 304, 306, 308, 310, 312, 314, 316, 318, and 320, the probability dependency graph 300 also provides the probability of the user proceeding with each event. For example, as shown at item 302, there is a ninety-one percent chance (0.91 probability) the user will be at home and leave home for the office at approximately time 06:00 (or 6:00 am), and at item 318 there is a nine percent chance (0.09 probability) the user will remain at home until near time 08:00 (approximately 8:00 am), and then go to a new location (item 320).   This known technique is applicable to the system of Payette as they are both directed to using past user behavior to predict future behavior.  One of ordinary skill in the art at before the effective filing date of the Applicant’s invention would have recognized that applying the known technique of Doten-Cohen would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Doten-Cohen to the teachings of Payette would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the mutually exclusive data sets in an analysis into similar systems.  Further, incorporating the teachings of Doten-Cohen to the system taught by Payette would result in an improved system that provides for more accurate analysis and prediction.

As per Claim 4 Payette teaches the method of claim 3, wherein the timestamp information about the action associated with the detected one of the plurality of events comprises a time at which the action was performed at the computing device.  (para. 26 teaches Session attributes may include media duration such as network time (streaming time) or application time (clip, streamed, watched duration, etc.). Session attributes may include one or more quality metrics such as a quality of experience (e.g. QoE metric), bit rate, resolution, etc. Session attributes may include a start and end time, time of day, day of week, etc. Session attributes may also include impairments such as startup delay, stalling (location, duration, frequency, etc.), etc.  
Payette does not teach the events are mutually exclusive  However, Dotan-Cohen para.78 teaches each of the paths represent a different branch, that is, a different schedule or path a user might take in a particular time frame (e.g., a day). In embodiments, the paths are mutually exclusive. As such, at any one time, a user can only take or be on one path. In addition to presenting various events, such as event 302, 304, 306, 308, 310, 312, 314, 316, 318, and 320, the probability dependency graph 300 also provides the probability of the user proceeding with each event. For example, as shown at item 302, there is a ninety-one percent chance (0.91 probability) the user will be at home and leave home for the office at approximately time 06:00 (or 6:00 am), and at item 318 there is a nine percent chance (0.09 probability) the user will remain at home until near time 08:00 (approximately 8:00 am), and then go to a new location (item 320).   This known technique is applicable to the system of Payette as they are both directed to using past user behavior to predict future behavior.  One of ordinary skill in the art at before the effective filing date of the Applicant’s invention would have recognized that applying the known technique of Doten-Cohen would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Doten-Cohen to the teachings of Payette would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the mutually exclusive data sets in an analysis into similar systems.  Further, incorporating the teachings of Doten-Cohen to the system taught by Payette would result in an improved system that provides for more accurate analysis and prediction.

As per Claim 5 Payette teaches the method of claim 1, wherein the speculative decision-making request is received in conjunction with initiation of a session of the software application for the consumer.  (para. 46 teaches one or more client devices 190 may request media content from media servers 195 via packet data network 110. It will be appreciated that servers 195 may not be directly connected to network 110, but may be connected via intermediate networks or service providers. In some cases, servers 195 may be edge nodes of a content delivery network (CDN).)

As per Claim 6 Payette teaches the method of claim 5, further comprising: detecting a second decision-point event distinct from the plurality of decision point events based on input received at the computing device from the consumer interacting with the software application, the second decision-point event being distinct from the plurality of sets of events; identifying time-series data stored in the session container associated with the consumer; selecting one or more different actions for the software application to perform in response to the detection of the second decision-point event by comparing the time-series data and a type of the decision-point event to a decision-making policy; and performing the one or more selected actions at the computing device.  (para. 57-60 teaches To facilitate the selection of a working set and dynamic re-evaluation of a working set, it may be helpful to categorize attributes as slow-changing (e.g. session-static) or fast-changing (e.g. session-dynamic). Slow-changing attributes may include subscriber identity, subscriber data plan, time of day, device identity, device type and capabilities, display size, display resolution, service type, server address, clip or content duration, streaming protocol, media container, audio codec, video codec, and the like. That is, a slow-changing attribute is one that may change infrequently, or not at all, during the lifetime of a media session.  For example, one slow-changing attribute may be a device capability, such as the ability to decode media content in a selected format (e.g., H.264, H.265, etc.). The ability of a particular device to decode a specific format is generally fairly static, and this is unlikely to change during the lifetime of a media session. That is, a mobile device that is capable of decoding H.264 but not H.265 is not likely to gain the ability to decode H.265 content during the lifetime of a media session.  Fast-changing attributes are those that may change every few seconds, or sub-seconds, and may include subscriber location, location utilization load level, current audio or video bit rate, audio sampling rate, audio channels, video resolution, video frame rate, adaptive streaming operating point, current quality level or metric, and the like. Accordingly, a fast-changing attribute is one that may change frequently during the lifetime of a media session. Quality level is an example of a fast-changing attribute. Conventionally, quality level may be assessed based on factors such as format, encoding options, resolutions and bit rates. The large variety of media applications using different options, coupled with the wide range of devices on which content may be viewed, has conventionally resulted in widely varying quality levels.
Payette does not teach the events are mutually exclusive  However, Dotan-Cohen para.78 teaches each of the paths represent a different branch, that is, a different schedule or path a user might take in a particular time frame (e.g., a day). In embodiments, the paths are mutually exclusive. As such, at any one time, a user can only take or be on one path. In addition to presenting various events, such as event 302, 304, 306, 308, 310, 312, 314, 316, 318, and 320, the probability dependency graph 300 also provides the probability of the user proceeding with each event. For example, as shown at item 302, there is a ninety-one percent chance (0.91 probability) the user will be at home and leave home for the office at approximately time 06:00 (or 6:00 am), and at item 318 there is a nine percent chance (0.09 probability) the user will remain at home until near time 08:00 (approximately 8:00 am), and then go to a new location (item 320).   This known technique is applicable to the system of Payette as they are both directed to using past user behavior to predict future behavior.  One of ordinary skill in the art at before the effective filing date of the Applicant’s invention would have recognized that applying the known technique of Doten-Cohen would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Doten-Cohen to the teachings of Payette would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the mutually exclusive data sets in an analysis into similar systems.  Further, incorporating the teachings of Doten-Cohen to the system taught by Payette would result in an improved system that provides for more accurate analysis and prediction.

As per Claim 7 Payette teaches the method of claim 1, further comprising: receiving, from a policy generator, a decision-making policy that specifies one or more actions for the software application to perform when the software application detects one or more decision-point events, wherein the policy maps decision-point events of a same decision-point event type to different actions based on the time- series data associated with the consumer.(Payette para. 21 teaches With rapidly growing network size, complexity, and multi-service operation requirements, finding better ways to service provision these networks has been an ongoing problem. Policy-based management is one way to guide service-delivery in IP networks, even under a wide range of conditions. Policy-based management uses controls to enable service-based traffic management, service-level differentiation, service-specific charging models, as well as improve overall operational efficiencies. These controls are applied based on business rules defined by the network operator which can take into account subscriber, device, network and application conditions as well as other factors such as time of day. The controls are expressed via policies which are high level, declarative directives that can be dynamically introduced, checked for consistency, refined and evaluated, and typically result in a series of low-level actions.)

As per Claim 8 Payette teaches the method of claim 7, further comprising: sending the updated time-series data to a persistent data store that is accessible to the policy generator; and receiving an updated policy from the policy generator, wherein the updated policy is based on the updated time-series data.  (Payette para. 129 teaches slow-path module 3305 may implement transcoding, as governed by policy. When a transcode policy action is selected for the session, the session controller 3310 may perform dynamic control of a transcoder to conform to policy targets and constraints. In some cases, it may further implement a feedback control mechanism for a video transcoder to ensure that the media session achieves targets and constraints set out in the policy engine, such as a transcoded video bit rate, transcoded video QoE, etc. The controller reevaluates its control decisions periodically or when it receives a policy update.)

As per Claim 9 Payette teaches the method of claim 1, wherein the time-series data in the session container includes timestamps and event descriptions for events that occurred on a plurality of devices through which the consumer specified by the consumer identifier has previously accessed the software application.  (para. 26 teaches Session attributes may include media duration such as network time (streaming time) or application time (clip, streamed, watched duration, etc.). Session attributes may include one or more quality metrics such as a quality of experience (e.g. QoE metric), bit rate, resolution, etc. Session attributes may include a start and end time, time of day, day of week, etc. Session attributes may also include impairments such as startup delay, stalling (location, duration, frequency, etc.), etc.  

As per Claim 10 Payette teaches the method of claim 1, wherein each action associated with one of the plurality of mutually exclusive sets of events further comprises a plurality of second decision-point events to be detected and second actions associated with each of the second decision-point events, the plurality of second decision-point events to be detected subsequent to performance of the action.  (para. 238-239 teach[0238] In step 608, the method determines if any of the conditions are dynamic in nature and may need monitoring and/or re-evaluation during the lifetime of the session or that slow-changing attributes that are expected to be session-static have changed. Monitoring may occur at preselected intervals, for example once every second. Optionally, monitoring may occur in response to an event received from an external source.  If the method determines in step 610 that slow-changing attributes change, the method proceeds to step 612 to regenerate the working set and return to step 604 to determine a new working set. This may involve conceptually merging a new working set with the current working set, similar to 604e.

Claims 11-19 recite similar limitations to those recited in claims 1-10 and are rejected for similar reasons.  Further, Payette teaches a system for integrating speculative decision-making functionality into a computing analytics framework, comprising: one or more processors; and a memory storing instructions which, when executed by the one or more processors, causes the one or more processors to perform the recited method (see Payete para. 47)

Claim 20 recite similar limitations to those recited in claims 1 and is rejected for similar reason.  Further, Payette teaches a computer-readable medium comprising instructions which, when executed by one or more processors, performs operations for integrating speculative decision- making functionality into a computing analytics framework, the recited operations (see Payete para. 47)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE D HATCHER whose telephone number is (571)270-5321. The examiner can normally be reached Monday-Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEIRDRE D HATCHER/Primary Examiner, Art Unit 3683